--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PRISTINE SOLUTIONS, INC. 8-K [pris-8k_082312.htm]
Exhibit 10.10
 
PRISTINE SOLUTIONS, INC.


LOCK-UP-LEAK-OUT AGREEMENT




October 27, 2012




The Shareholder referenced below:


 
Re:
Lock-up of shares held in Pristine Solutions, Inc., a Nevada corporation (the
“Company”) by the shareholder signatory hereto (the “Shareholder”)

 
To Pristine Solutions, Inc. Board & Empire Stock Transfer:
 
The undersigned Shareholder irrevocably agrees with the Company that, from the
date hereof until October 27, 2014 (such period, the “Restriction Period”), the
Shareholder will not except in accordance with the terms here, offer, sell,
contract to sell, hypothecate, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the Shareholder or any Affiliate of the
Shareholder or any person in privity with the Shareholder or any Affiliate of
the Shareholder, directly or indirectly, in respect of, or establish or increase
a put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the United States Securities Exchange Act of
1934 (each, a “Transfer”) with respect to, any shares of Common Stock or
securities convertible or exchange into shares of Common Stock beneficially
owned, held or hereafter acquired by the Shareholder (the “Securities”) in the
capital of the Company.  Beneficial ownership shall be calculated in accordance
with Section 13(d) of the Exchange Act.  In order to enforce this covenant, the
Company shall have the right impose irrevocable stop-transfer instructions
preventing the Company’s transfer agent from effecting any actions in violation
of this Letter Agreement.


Notwithstanding the foregoing, the Shareholder shall be permitted to make
Transfers of the shares of the Company’s Common Stock held by the Shareholder
during the Restriction Period expressly in accordance with the following (the
“Sale Allowances”):
 
Commencing on October 27, 2014, the Shareholder shall be permitted to make
Transfers and or Sales of the shares of the Company’s Common Stock held by the
Shareholder in an amount equal to up to 2% of the total issued and outstanding
shares of the Company’s Common stock, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Letter
Agreement, during any 90 calendar day period (the Shareholder acknowledges and
agrees that the foregoing limits on Transfers are non-cumulative and may not be
carried over from one 90 day period to the next).
 
The Shareholder acknowledges that the execution, delivery and performance of
this Letter Agreement is a material condition to the Company’s ability to obtain
any potential future financing and the Company shall be entitled to specific
performance of the Shareholder’s obligations hereunder.  The Shareholder hereby
represents that the Shareholder has the power and authority to execute, deliver
and perform this Letter Agreement, that the Shareholder has received adequate
consideration therefor and that the Shareholder will indirectly benefit from the
Company’s ability to obtain any such additional financing.
 
 
 

--------------------------------------------------------------------------------

 
 
The Shareholder acknowledges that they have read this document and fully
understand the terms of this Letter Agreement, and acknowledge that this Letter
Agreement has been executed voluntarily after either receiving independent legal
advice, or having been advised to obtain independent legal advice and having
elected not to do so.


This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, and the Shareholder.  This
Letter Agreement shall be construed and enforced in accordance with the laws of
the State of Nevada without regard to the principles of conflict of laws. The
Shareholder hereby irrevocably submits to the exclusive jurisdiction of the
State of Nevada, for the purposes of any suit, action or proceeding arising out
of or relating to this Letter Agreement, and hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that (i) it is not
personally subject to the jurisdiction of such court, (ii) the suit, action or
proceeding is brought in an inconvenient forum, or (iii) the venue of the suit,
action or proceeding is improper. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law.


This Letter Agreement shall be binding on successors and assigns of the
Shareholder with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Company.




















*** SIGNATURE PAGE FOLLOWS***




Pristine Solutions, Inc.
Shareholder Lock-Up-Leak-Out Agreement



 
 

--------------------------------------------------------------------------------

 



This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.





Pristine Solutions, Inc. Shareholder
         
/s/ Edward W. Withrow III
10/27/12
Signature
     
Edward W. Withrow III
 
Print Name
         
Address for Notice:
     
1327 Ocean Avenue Suite M
 
Santa Monica, CA 90401
         
88,079,375
 
Number of shares of Common Stock
 

 

    By signing below, the Company agrees to enforce the restrictions on transfer
set forth in this Letter Agreement.
 


Pristine Solutions, Inc.
           
By:
/s/ Michael J. Borkowski
 
Name:
Michael J. Borkowski  
Title:
Chief Executive Officer  




Pristine Solutions, Inc.
Shareholder Lock-Up-Leak-Out Agreement



 
 

 

--------------------------------------------------------------------------------